OPINION
MORRISON, Judge.
The offense is robbery by assault with two prior non-capital felony convictions alleged for enhancement; the punishment, life.
The sole ground of error is that the State failed to prove that appellant was the same person who had been convicted in the prior offenses alleged for enhancement. The indictment alleged a prior conviction in Cause No. 59,538 in Criminal District Court #2 of Harris County in 1948, and a conviction in Cause No. 75,537 in Criminal District Court #3 of Harris County in 1956.
At the hearing on punishment, Officer Stringfellow testified that he was present in Criminal District Court #3 of Harris County on January 10, 1956 when appellant was convicted of a felony in Cause No. 75,537 in said court. Rex Fullerton, an expert fingerprint officer of the Harris County Sheriffs Department testified that he hád taken appellant’s fingerprints on the day of this trial. He then compared *89them with the prints which appeared in State’s Exhibits 1 and 2, which were the Texas Department of Corrections’ certified copies of judgments and sentences in Cause Nos. 59,538 and 75,537 from Harris County and contained fingerprints and photographs of the appellant. He stated that all three sets of fingerprints were identical and were made by the appellant. This is a method of proof which has been approved in Green v. State, Tex.Cr.App., 435 S.W.2d 513; Broussard v. State, Tex.Cr.App., 363 S.W.2d 143; Graham v. State, Tex.Cr.App., 422 S.W.2d 922 and Denham v. State, Tex.Cr.App., 428 S.W.2d 814.
Finding the evidence sufficient to support the conviction, and no reversible error appearing, the judgment is affirmed.